Name: Commission Regulation (EEC) No 3049/92 of 22 October 1992 determining the extent to which applications lodged in October 1992 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 10 . 92 Official Journal of the European Communities No L 307/41 COMMISSION REGULATION (EEC) No 3049/92 of 22 October 1992 determining the extent to which applications lodged in October 1992 for import licences for certain pigmeat products can be accepted Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EEC) No 1 509/92 (2), Whereas Commission Regulation (EEC) No 1 732/92 (3) set the quantities of pigmeat products that can be imported at a reduced levy for the period 1 October to 31 December 1992 ; Whereas Article 4 (5) of Commission Regulation (EEC) No 3745/91 (4) stipulates that the quantities applied for can be reduced ; whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against order number 59.0010 in Regulation (EEC) No 3834/90 ; whereas in order to ensure a fair distribu ­ tion of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for products named against order number 59.0080 in Regulation (EEC) No 3834/90 are for quantities lower than those available ; whereas these applications can therefore be met in full ; Whereas for the products named against order number 59.0040, 59.0060 and 59.0070 and no applications were lodged ; Article 1 1 . Applications for import licences for the period 1 October to 31 December 1992 submitted under Regula ­ tions (EEC) No 3745/91 and (EEC) No 1732/92 shall be met : (a) for 65,81 12 % of the quantity applied for, in the case of products named against order number 59.0010 in Regulation (EEC) No 3834/90 ; (b) in full, for products named against order number 59.0080 in Regulation (EEC) No 3834/90 . 2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 23 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 0 OJ No L 159, 12. 6. 1992, p. 1 . (3) OJ No L 179, 1 . 7. 1992, p. 116. (4) OJ No L 352, 21 . 12. 1991 , p. 48 .